DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Burmeister (US 9586636, Bur from now on) in view of Gurol (US 2010/0252340). Bur discloses a magnetic robot that is able to travel across a metallic surface such as a hull of a vessel (Col 1, under background) comprising: 
at least one holding means (42,44,32,34,152,156,162,166) for holding the apparatus against the metallic surface (hull or container 50) while the apparatus is partially immersed --{{wherein the magnetic robot operates on vessel hulls of inside a fluid tank, which means that the magnetic vehicle would be around water, wherein under the broadest reasonable interpretation, the vehicle can be partially touching the water and partially touching the water can be considered to be partially inmerse}}--; and 

wherein the holding means comprises: 
at least one magnetic means (magnet in wheels) for exerting a pushing force on the apparatus towards the metallic surface; and 
a moving means (230,234) for moving the apparatus on the metallic surface, wherein the moving means is arranged to bear the pushing force from the at least one magnetic means on the metallic surface, 
wherein the at least one pivoting means is arranged for adapting the at least one holding means to a shape of the metallic surface (as the pivoting means pivots to keep the wheels of the holding means touching the metallic surface), and 
wherein the at least one pivoting means is arranged to pivot in a transverse axis in relation to the movement of the apparatus on the metallic surface (see figure 6b), and 
Bur does not mention that the at least one magnetic means is arranged in a Halbach array for augmenting a magnetic field of the magnetic means facing the metallic surface. However, Gurol discloses a vehicle with magnetic fields having a halfback array (see figure 4). It would have been obvious for one of ordinary skill in the art to modify Bur by adding a Halbach array to augment the magnetic field on one side of the array while cancelling the field to near zero on the other side.
Regarding claim 15, Bur further discloses, wherein the at least one pivoting means is arranged to pivot in a longitudinal axis in relation to the movement of the apparatus on the metallic surface (see figure 6A).
Allowable Subject Matter
Claims 16-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN HURLEY/Primary Examiner, Art Unit 3611